DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claim 3 is cancelled. Claims 1-2 and 4-22 are presently examined.

Applicant’s arguments regarding the rejection under 35 USC 112(a) have been fully considered and are persuasive. The rejection of 7/18/2022 is overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 11-14 and 20-21 are rejected under 35 U.S.C. 103 as being obvious over Hon (WO 2013/159245) in view of Chen (US 2016/0278163) and Buchberger (US 8,833,364).

Regarding claim 1, Hon discloses an electronic cigarette having a cartridge unit (abstract, figure 1, reference numeral 22) and an outlet through which a user inhales ([0023], figure 1, reference numeral 32), which together are considered to meet the claim limitation of a mouthpiece. A cartridge tube is located within the cartridge unit and containing a liquid sealed within a cartridge by a membrane [0014] and held within a liquid impregnated core that extends to the longitudinally proximate end of the cartridge ([0020], figure 3, reference numeral 36). A flow path is formed between the cartridge tube and an outer tube defining the external surface of the cartridge ([0015], figure 2, reference numeral 44) to deliver a mixture of vapor and/or mist to a user [0022]. The cartridge unit is joined to a vaporizing unit (abstract, figure 1, reference numeral 24) having piecing blades ([0016], figure 1, reference numeral 64) that cut through the membrane of the cartridge [0020], which is considered to meet the claim limitation of a housing with a puncture device within it configured to receive a supply packet. Liquid from the core is wicked to a heater tube [0020] made from a wicking material for vaporization [0016]. The vaporizing unit has a heater coil (figure 8, reference numeral 66) that vaporizing the liquid to generate a vapor that is inhaled by a user [0023]. When ready for use, an arm base of the vaporizing unit is moved forward into the outer tube of the cartridge unit ([0019], figure 1, reference numeral 50) to form a wicking connection [0020]. Wedge ends on the arms move between the cartridge tube and the outer tube [0020], which is considered to meet the claim limitation of the mouthpiece sliding with the housing since the direction of sliding could be reversed depending on where a user holds the components. The arm base has wedges that slide into recesses of the inner wall of the outer tube ([0020], figure 8, reference numeral 53). Hon does not explicitly disclose (a) the cartridge outer tube located within the vaporizing unit, (b) the cartridge having a central air passage, and (c) longitudinally compressing the supply packet.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the wedge arms on the base of the cartridge outer tube so that they slide into recesses of the inner wall of the base of the vaporizing unit since relative movement is possible in either arrangement. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding (b), Chen teaches an inhaler and an atomizing assembly thereof [0001] having a core defining an atomizing cavity with a piercing element at a first end thereof (figure 5, reference numeral 135) configured to pierce the liquid reservoir ([0051], figure 5, reference numeral 102). The atomizing cavity communicates with an airflow channel in the center of the reservoir ([0054], figure 5, reference numeral 101). However, the airflow channel and reservoir are structurally interchangeable such that the airflow channel can surround the reservoir and the structure is adjusted accordingly [0040].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the flow path in the middle of the reservoir of Hon rather than around its sides. One would have been motivated to do so since Chen teaches that the reservoir and airflow channel are structural interchangeable in electronic cigarettes. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, F.).
Regarding (c), Buchberger teaches an inhaler component for producing a condensation aerosol (abstract) having a liquid storage system in the form of an open pored foam impregnated with liquid material adjacent to a cover that exerts a compressive force on the foam to release a small quantity of liquid material and ensure establishment of a capillary connection between the foam and the wick (column 38, lines 1-42). Buchberger additionally teaches that this cartridge is unsuitable for drugs and/or poisons such as nicotine since it can be swallowed by children (column 38, lines 39-42), however, Hon does not require the cartridge to contain nicotine since it can contain other liquid substances instead [0001], and Buchberger therefore does not teach away from a cartridge used in the electronic cigarette of Hon.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the longitudinally moving arm base of Hon such that it compresses the core into the proximal end of the cartridge such it is compressed from both longitudinal directions. One would have been motivated to do so since Hon teaches that liquid is wicked from an impregnated core of the cartridge to the heater tube and Buchberger teaches compressing a cartridge to establish a capillary coupling between a cartridge and wick.

Regarding claim 2, Hon discloses that the arm base is pushed forward into the outer tube [0019], which one of ordinary skill in the art would recognize as being coaxially.

Regarding claim 4, it is evident that the compressing of Buchberger causes a reduction in the foam volume since liquid is displaced when the cartridge is compressed and increased pressure along will not cause liquid to move since liquid is incompressible.

Regarding claim 5, Hon discloses that the arm base is pushed forward into the outer tube [0019]. It is therefore evident that the mouthpiece of modified Hon would be pushed toward the heater since the arm base is part of the vaporization unit.

Regarding claim 11, Hon discloses that the liquid is sealed within a cartridge by a membrane [0014] until the cartridge unit is joined to a vaporizing unit (abstract, figure 1, reference numeral 24) having piecing blades ([0016], figure 1, reference numeral 64) that cut through the membrane of the cartridge [0020]. The seal evidently isolates the liquid.

Regarding claim 12, Hon discloses that the arm base has a central passageway in its center between the blades which defines an annular area between it and the outer structure of the vaporizing unit ([0023], figure 2), which is considered to meet the claim limitation of a chimney since vapor must flow through it since it is the only exit from the cartridge. The annular space is circled in the reproduction of figure 2 below.

    PNG
    media_image1.png
    168
    550
    media_image1.png
    Greyscale


Regarding claim 13, it is evident that the outer wall of the cartridge tube would slide into the annular space since Hon is modified such that the wedge arms on the base of the cartridge outer tube so that they slide into recesses of the inner wall of the base of the vaporizing unit.

Regarding claim 14, Hon discloses that the piercing blades cut through the membrane [0020]. 

Regarding claim 20, Hon discloses that the heater tube is made from an absorbent material [0016].

Regarding claim 21, Buchberger teaches that the compressive force causes the release of a small quantity of liquid material from the foam for vaporization (column 38, lines 1-42).

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Hon (WO 2013/159245) in view of Buchberger (US 8,833,364) as applied to claim 1 above, and further in view of Bagai (WO 2014/194972). 

Regarding claim 6, modified Hon teaches all the claim limitations as set forth above. Modified Hon does not explicitly teach the majority of the side surface of the cartridge tube being covered by the vaporizer unit.
Bagai teaches an electronic smoking device and capsule (abstract) having in which an end cap containing a capsule having a mouthpiece (figure 2, reference numeral 4) is attached to a pipe (page 10, lines 15-23). The overlap area of the end cap and pipe is a majority of the length of the end cap. Bagai additionally teaches that this arrangement avoids a complicated design of the mouthend area of the capsule (page 5, lines 6-27).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the end cap of modified Hon with the overlapping of the mouthpiece of Bagai. One would have been motivated to do so since Bagai teaches an arrangement that avoids a complicated design of the mouthend area of the capsule.

Claims 7-10 are rejected under 35 U.S.C. 103 as being obvious over Hon (WO 2013/159245) in view of Chen (US 2016/0278163) and Buchberger (US 8,833,364) as applied to claim 1 above, and further in view of Koester (WO 94/22510).

Regarding claim 7, modified Hon teaches all the claim limitations as set forth above. Modified Hon does not explicitly teach the mouthpiece configured to slide irreversibly into the housing.
Koester teaches a dispenser for a drug having a housing or cylinder (figure 1, reference numeral 1) that irreversibly engages windows (figure 1, reference numeral 20) of a plunger (abstract, figure 1, reference numeral 4). The drug to be dispensed is stored in a chamber (page 3, line 33, page 4, line 1, figure 1, reference numeral 7) that is punctured when the plunger is pressed to expel the dosage through an outlet pipe (page 2, lines 13-16, page 4, lines 10-15, figure 1, reference numeral 3). The proximal end of the plunger is contained in a wall (page 4, lines 16-30, figure 1, reference numeral 14), which is considered to meet the claim limitation of a collar. Koester additionally teaches that this mechanism meets the security demands of not allowing the plunger to be pulled outward once pressed home into the cylinder and the dispenser clearly indicates whether it is used or unused (page 1, lines 13-18).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cartridge tube of modified Hon connect irreversibly to the vaporizing unit of Hon. One would have been motivated to do so since Koester teaches a dispenser that meets security demands by not allowing the plunger to be pulled outward once pressed home into a cylinder and clearly indicating whether it is used or unused.

Regarding claim 8, modified Hon teaches all the claim limitations as set forth above. Modified Hon does not explicitly teach the mouthpiece configured to slide irreversibly into the housing.
Koester teaches a dispenser for a drug having a housing or cylinder (figure 1, reference numeral 1) that irreversibly engages windows (figure 1, reference numeral 20) of a plunger (abstract, figure 1, reference numeral 4). The drug to be dispensed is stored in a chamber (page 3, line 33, page 4, line 1, figure 1, reference numeral 7) that is punctured when the plunger is pressed to expel the dosage through an outlet pipe (page 2, lines 13-16, page 4, lines 10-15, figure 1, reference numeral 3). The cylinder has outwardly extending hooks at its uppermost point (page 4, lines 16-30, figure 1, reference numeral 15), the upper portion of which is considered to meet the claim limitation of a collar since it is located at the upper end of the outer housing adjacent to the movable portion of the mouthpiece as disclosed in applicant’s specification ([0034], figure 5, reference numeral 102). Koester additionally teaches that this mechanism meets the security demands of not allowing the plunger to be pulled outward once pressed home into the cylinder and the dispenser clearly indicates whether it is used or unused (page 1, lines 13-18).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cartridge tube and vaporizing unit modified Hon with the plunger and housing of Koester, respectively. One would have been motivated to do so since Koester teaches a dispenser that meets security demands by not allowing the plunger to be pulled outward once pressed home into a cylinder and clearly indicating whether it is used or unused.

Regarding claim 9, it is evident that the hooks and upper portion of the cylinder are stationary with respect to the housing since they are connected to it.

Regarding claim 10, the plunger is evidently locked in place since the housing irreversibly engages windows (figure 1, reference numeral 20) of the plunger (abstract, figure 1, reference numeral 4).

Claims 15-19 are rejected under 35 U.S.C. 103 as being obvious over Hon (WO 2013/159245) in view of Chen (US 2016/0278163) and Buchberger (US 8,833,364) as applied to claim 1 above, and further in view of Corbacho (US 2010/0095957).

Regarding claim 15, modified Hon teaches all the claim limitations as set forth above. Modified Hon does not explicitly teach a spring positioned between the vaporizing unit and the cartridge.
Corbacho teaches a nasal sprayer (abstract) having a spring ([0054], figure 2, reference numeral 51) that is compressed by a proximal front end ([0053], figure 2, reference numeral 25) of the nasal sprayer. When the spring is fully compressed, additional force causes a piston ([0053], figure 2, reference numeral 47) to move forward to puncture a rupturable bottom ([0054], figure 2, reference numeral 41) of a monodose medicine package ([0054], figure 2, reference numeral 53), which is considered to meet the claim limitation of the spring exerting a compressive force. Carbacho additionally discloses that this mechanism enables a uniform profile regardless of the speed of depression [0020].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the piercing blades of modified Hon on the spring mechanism of Corbacho. One would have been motivated to do so since Corbacho teaches a mechanism that produces a uniform profile regardless of the speed of depression.

Regarding claim 16, it is evident that relative movement of the cartridge and vaporizing units would compress the spring since the cartridge and vaporizing units are moved towards each other. 

Regarding claim 17, it is evident that the forward movement of the spring of Corbacho is decompression since the spring becomes longer (figures 3, 4). This is considered to facilitate discharge since the piercing process results in liquid release.

Regarding claim 18, Corbacho teaches that the piston ruptures the capsule by forcing the piston forward ([0054], figure 4), which one of ordinary skill in the art would recognize is caused by extension and decompression of the spring.

Regarding claim 19, Corbacho teaches that the piston has a distal end in the form of a flat plate ([0053], figure 2, reference numeral 45). It is evident that the flat plate would distribute the force of the spring since it is located between the spring and the supply packet.

Response to Arguments
Regarding the rejection under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive since they do not address the rejections relying on Chen as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747